Illinois Official Reports

                               Appellate Court



                  People v. Bowen, 2015 IL App (1st) 132046



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           HARVEY BOWEN, Defendant-Appellant.



District & No.    First District, Fifth Division
                  Docket No. 1-13-2046



Filed             July 31, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 11-CR-5522; the
Review            Hon. Angela M. Petrone, Judge, presiding.



Judgment          Affirmed; fines and fees ordered corrected.



Counsel on        Michael J. Pelletier, Alan D. Goldberg, and Alison L.S. Shah, all of
Appeal            State Appellate Defender’s Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                  Tasha-Marie Kelly, Assistant State’s Attorneys, and Brian A.
                  Levitsky, Special Assistant State’s Attorney, of counsel), for the
                  People.



Panel             JUSTICE McBRIDE delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Palmer and Justice Gordon concurred in the
                  judgment and opinion.
                                             OPINION

¶1        Defendant, Harvey Bowen, was charged with possession of contraband in a penal
     institution (720 ILCS 5/31A-1.1(b) (West 2010)). The indictment specifically alleged that he
     possessed a “dangerous weapon, to wit, a sharp metal object” while in the Cook County jail
     on March 6, 2011. After a bench trial, defendant was found guilty of that offense, and was
     sentenced to six years’ imprisonment. He now appeals that judgment.
¶2        At trial, the State presented the testimony of Pedro Ramirez, a correctional officer in the
     Cook County sheriff’s department. Officer Ramirez testified that on the morning of March 6,
     2011, he was assigned to do a “shakedown” of a “couple different tiers” in the Cook County
     jail. The officer described the procedure for a “shakedown” as, “[w]e go in, we bring the
     detainees out of their living unit, secure them, pat them down and check their living unit” for
     contraband. When Officer Ramirez approached defendant’s cell, he observed defendant
     sitting on the bottom bunk and his cellmate sleeping on the top bunk. He then brought the
     inmates out of the cell, “secured them in cuffs,” patted them down, and proceeded inside to
     begin the search.
¶3        At the foot of the bottom bunk bed, he discovered a stack of Styrofoam trays which were
     tied together with pieces of bed sheet. He testified that the inmates were not allowed to have
     these trays in their cells because they could be melted down and turned into weapons. The
     officer untied the bed sheets, and hidden inside the stack of trays, he discovered a 7½-inch
     long “large metallic piece shaped like a knife, or what we commonly refer to as a shank, with
     a handle made out of a piece of sheet.” He identified a photograph of the shank, and testified
     that he could “tell [the shank] had been sharpened.”
¶4        The officer exited the cell, showed defendant and his cellmate the shank, and asked them
     “what is this for, who does it belong to[?]” After defendant’s cellmate did not say anything,
     Officer Ramirez told them “either way you are both in the cell, you can both get charged,
     what’s the deal with this thing[?]” Defendant then responded that it was his. The officer
     asked defendant “what [he] would *** be doing with” the shank, and defendant said
     “something to the effect [of] he needed it to protect himself.” Officer Ramirez testified that
     this conversation took a minute or less.
¶5        The officer did not know how defendant and his cellmate “arranged matters” in the cell,
     but based on his prior experience, he knew that the inmate who had the bottom bunk would
     generally store his belongings underneath that bunk. He believed that defendant had the
     bottom bunk because he found him sitting there when he approached the cell, and he also
     observed that the stack of trays was with some of defendant’s personal belongings.
¶6        Defendant testified that on March 6, 2011, he had the top bunk in his cell, and was asleep
     on that bunk when Officer Ramirez walked in. The officer took him and his cellmate outside,
     searched the cell, and let them back inside. Officer Ramirez never said anything to him or his
     cellmate, or showed them a shank. Defendant stated that there was a stack of trays inside the
     cell, which he knew were contraband, but that “everyone uses them as a makeshift chair to sit
     in the chuck and watch television.” He denied the stack of trays were his, and testified that
     they were by the door, not by the bed. He had never seen the shank before, and did not put it
     inside the stack of trays.



                                                -2-
¶7         The State then entered a certified copy of defendant’s conviction for aggravated battery
       with a firearm and, after argument, the court found defendant guilty of possession of
       contraband in a penal institution concluding that Officer Ramirez’s testimony was credible,
       and the testimony of defendant was incredible. The court specifically observed that it
       disbelieved defendant’s testimony regarding the location of the stack of trays, because he
       would be unlikely to leave contraband by the cell door where it could be seen by prison
       officials.
¶8         Thereafter, defendant moved for a new trial, asserting that he had discovered additional
       witnesses who would contradict Officer Ramirez’s testimony. The court granted defendant’s
       motion and allowed him a continuance to reopen the case and call those witnesses.
¶9         When the trial continued, defendant called Albert Robinson, who testified that he is a
       convicted felon and that he was assigned to the cell next to defendant’s at the time of the
       search. During the search, he and the other inmates were lined up outside the cells, about 15
       feet from the cell doors. He stood near defendant at that time, but he did not see or hear any
       officer speak with defendant or show him a shank.
¶ 10       Marcelino Ruiz testified that he is a convicted felon and he was defendant’s cellmate on
       March 6, 2011. Ruiz testified that he used the bottom bunk and defendant used the top. Ruiz
       was asleep on the bottom bunk at the time Officer Ramirez came in to do the search. The
       officer woke him up and told him and defendant to step outside, then brought them to the
       “day room” where they sat while the search was conducted. After the search was complete,
       they were told to go back to their cell. At no time did Officer Ramirez talk to him or
       defendant about a shank, and he never observed the officer holding a shank, or speaking to
       anyone that morning. Ruiz testified that there was a stack of Styrofoam containers by the cell
       door, but denied that they were his.
¶ 11       The defense rested and after argument the court again found defendant guilty of the
       charged offense. The court incorporated its prior ruling and reiterated its finding that Officer
       Ramirez’s testimony was credible. It also found Robinson and Ruiz incredible, noting that
       they were impeached by their prior felony convictions, and that they testified inconsistently
       with each other, and with defendant, specifically regarding where they were when the search
       took place.
¶ 12       Thereafter, defendant filed a posttrial motion to reconsider or for a new trial, and during a
       hearing on that motion, defendant claimed pro se that his trial counsel had been ineffective.
       The trial court allowed defendant to explain his arguments, indicating that it wanted to take
       “what [he] said very seriously about ineffective assistance of counsel.” Defendant
       specifically complained that counsel had failed to file a motion to suppress his statements
       where he had not been advised of his Miranda rights and had failed to call Officer Ramirez
       to question him regarding the lack of Miranda warnings. See Miranda v. Arizona, 384 U.S.
436 (1966). Defendant also maintained that his counsel was ineffective for failing to ask the
       court to recuse itself after the initial guilty finding. The court granted defendant a
       continuance to determine whether there were any other claims he wished to bring to its
       attention.
¶ 13       At a subsequent hearing, the court again allowed defendant to explain his claims.
       Defendant stated that he had asked his counsel to file a motion to suppress statements on the
       grounds that he had not been informed of his Miranda rights, and that his statements would
       have been suppressed if counsel had “called forth a Miranda hearing.”

                                                   -3-
¶ 14       The court gave counsel the opportunity to respond and counsel stated that Officer
       Ramirez’s report did not indicate whether Miranda warnings were given or whether there
       had been a change in custodial status when defendant made the statements. He asserted, “I
       think it would have been prudent to have filed a motion to suppress that statement based on
       the absence of Miranda. I did not file it. *** [I]t was not a matter of trial strategy to not file
       that, the better practice would have been to file it beforehand.” Counsel then said that the trial
       testimony “clearly [showed] a chain [sic] in custodial status” and that he should have raised
       the Miranda issue, once that became clear. Counsel again stated that his failure to do so was
       not a matter of trial strategy.
¶ 15       In ruling on defendant’s pro se claims, the trial court stated:
               “Now, regarding Miranda not being given. I’m not aware of any law that requires that
               Miranda be given in custodial settings when an officer immediately finds a weapon
               (inaudible). I’m not aware that Miranda was required.
                    I think that your attorney in a way took some responsibility (inaudible) and not
               file the motions. And I’m going to say he didn’t need to take that responsibility. Your
               attorney did a find [sic] job of representing you.
                    But even if there is [sic] some errors that there should have been a motion filed. I
               did not find him guilty not only because of his statement. But it’s because of certain
               actual evidence and the constructive possession of you and that shank.
                    You were the person who was sitting on the bed–excuse me–in the cell *** that
               had Styrofoam trays with a shank in between it. ***
                    And the cell[mate] was on the top bunk. I find you to be in constructive
               possession of that shank. And the circumstantial evidence tells me that it’s your’s
               [sic] even in part from the statements.
                    So for all of those reasons, I will say that [counsel] was not ineffective. *** [H]e
               went above and beyond for you. Getting the jail records, filing detailed motions,
               asking to reopen the case, asking to reconsider. ***
                    I find that your attorney was not ineffective.”
¶ 16       Thereafter, the court denied defendant’s motion for a new trial and proceeded to
       sentencing. In aggravation, the State emphasized defendant’s criminal history and the fact
       that he had continued to break the law while he was in jail. The State also argued that the
       seriousness of the crime necessitated a significant sentence and requested the maximum of 15
       years’ imprisonment. Defense counsel contended that the minimum sentence of four years’
       imprisonment was appropriate, highlighting that the shank had been found during a random
       search and that there was no evidence that anyone had been immediately threatened with it.
       Counsel further argued that defendant was a young man who had a good relationship with his
       family and that he could be “restored to productive citizenship.”
¶ 17       After considering presentence investigation report, the court noted that defendant “had a
       pretty good childhood” and that he had been previously employed. It remarked:
                    “THE COURT: So I am taking into consideration the mitigation presented here
               that you are employable. You can work. Says you are not affiliated with the gangs
               and have a good family support system.




                                                   -4-
                     And I’m looking at your criminal record. It does show that now you are doing a
                sentence of 12 years on–you were charged with murder, but it looks like the
                conviction was for armed robbery; am I reading it correctly?
                     ASSISTANT STATE’S ATTORNEY: The conviction was actually for
                aggravated battery with a firearm.
                     THE COURT: All right. *** Thank you. Another conviction for unlawful use of a
                weapon in[ ] 05. I’m not considering any of the arrests that were not finding of guilty.
                     And the seven-inch sharpened shank in the cell, I find it to be aggravating. You
                were waiting [sic] trial on a murder charge when you were found with the shank even
                though you weren’t convicted of that charge, you were waiting trial for that charge
                when you were found with a shank. And that’s somewhat aggravating.
                     I will also consider your counsel’s argument that it wasn’t allegedly used in any
                way or threatened anyone with it. And did find that to be in your favor. So there’s
                some good here and some bad here.
                     I do not believe the 15 years requested by the State would be appropriate in this
                matter. I do believe a sentence here is necessary to deter others from–(inaudible).
                     Because you were waiting trial for murder case when this happened, I don’t find
                that the minimum would be appropriate either. I’m sentencing you to six years in the
                Illinois Department of Corrections consecutive to [defendant’s aggravated battery
                with a firearm conviction].”
¶ 18       Defendant’s motion to reconsider was denied and defendant filed a notice of appeal from
       that ruling.
¶ 19       In this court, defendant contends that he was denied the effective assistance of counsel
       where counsel failed to file a motion to suppress his statements based on the absence of
       Miranda warnings. He additionally asserts that he demonstrated counsel’s “possible neglect”
       of his case based on the failure to do so and that, accordingly, the appointment of new
       counsel was required. Defendant further contends that he was denied a fair sentencing
       hearing because the court considered conduct that was inherent in the offense and a prior
       offense for which he had been acquitted in fashioning his sentence. He also complains that
       certain fines and fees must be vacated or offset by presentence custody credit and, in a
       supplemental brief, he argues that the evidence was insufficient to sustain his conviction.
       Because the sufficiency issue could be dispositive of the remainder of this appeal, we choose
       to address it first.
¶ 20       When reviewing a challenge to the sufficiency of the evidence, “ ‘the relevant question is
       whether, after viewing the evidence in the light most favorable to the prosecution, any
       rational trier of fact could have found the essential elements of the crime beyond a reasonable
       doubt.’ ” (Emphasis in original.) People v. Collins, 106 Ill. 2d 237, 261 (1985) (quoting
       Jackson v. Virginia, 443 U.S. 307, 319 (1979)). A reviewing court may not substitute its
       judgment for that of the trier of fact on questions involving the weight of the evidence or the
       credibility of the witnesses (People v. Young, 128 Ill. 2d 1, 51 (1989)) and will not set aside a
       criminal conviction unless the evidence is so improbable or unsatisfactory that it creates a
       reasonable doubt of a defendant’s guilt (Collins, 106 Ill. 2d at 261).
¶ 21       To establish defendant’s guilt of possession of contraband in a penal institution in
       violation of section 31A-1.1(b) of the Criminal Code of 1961 (Code), the State was required

                                                   -5-
       to prove that he knowingly possessed contraband in a penal institution, regardless of the
       intent with which he possessed it. 720 ILCS 5/31A-1.1(b) (West 2010). Defendant does not
       challenge the sufficiency of the evidence to show his knowing possession of the shank, but
       argues only that the evidence did not support a finding that it qualified as an item of
       contraband under the statute. We disagree.
¶ 22       Section 31A-1.1(c)(2)(v) of the Code defines an “ ‘[i]tem of contraband’ ” as including a
       “ ‘[w]eapon,’ ” meaning any of the following:
               “any knife, dagger, dirk, billy, razor, stiletto, broken bottle, or other piece of glass
               which could be used as a dangerous weapon. Such term includes any of the devices or
               implements designated in subsections (a)(1), (a)(3) and (a)(6) of Section 24-1 of this
               Act, or any other dangerous weapon or instrument of like character.” 720 ILCS
               5/31A-1.1(c)(2)(v) (West 2010).
¶ 23       In this case, Officer Ramirez described the item found in defendant’s cell as a “shank,”
       which is generally understood to refer to a type of knife–specifically, one that is homemade.
       Black’s Law Dictionary defines a “shank” as a “pointed or sharp-edged weapon, usu. a
       dagger or knife, that is usu. either homemade or made by a prisoner.” Black’s Law
       Dictionary (10th ed. 2014). Similarly, Merriam-Webster defines “shank” as a slang term for
       “an often homemade knife.” Merriam-Webster’s Collegiate Dictionary 1076 (10th ed. 1997).
       Our supreme court has also recognized that a shank is a type of weapon, or specifically, a
       “homemade knife.” See People v. Baez, 241 Ill. 2d 44, 72 (2011) (“[a]fter the incident,
       officers found a homemade knife made of sharpened metal, called a ‘shank,’ in the recreation
       area”); People v. Lucas, 151 Ill. 2d 461, 469 (1992) (“[a] ‘shank,’ or homemade knife, was
       recovered from the office and identified as the weapon”). Based on the abovementioned
       definitions, we would conclude that a “shank” would generally fit within the statutory
       definition of contraband proscribed by the statute, which includes “any knife.” (Emphasis
       added.) 720 ILCS 5/31A-1.1(c)(2)(v) (West 2010).
¶ 24       Moreover, beyond the officer’s characterization of the item as a “shank,” he also
       described the item and that description lends further support to the court’s finding that it was
       an item of contraband proscribed by the statute. Officer Ramirez testified that the item he
       discovered was a 7½-inch long “large metallic piece shaped like a knife, or what we
       commonly refer to as a shank, with a handle made out of a piece of sheet.” He could “tell
       [the shank] had been sharpened” and identified a photograph of it. When the officer asked
       defendant why he would have the shank, defendant said “something to the effect [of] he
       needed it to protect himself.” The officer’s characterization of the item as a “shank,” his
       description of it, and defendant’s own statement indicating that the item was intended to be
       used to “protect himself,” were more than sufficient to prove that it qualified as contraband
       beyond a reasonable doubt. See People v. Da Collo, 294 Ill. App. 3d 893 (1998) (evidence
       was sufficient to establish that a sharpened clip was a “weapon” coming within definition of
       contraband).
¶ 25       Defendant, however, contends that Officer Ramirez’s characterization of the shank was
       insufficient because “he never described in what manner it was sharpened[, or testified] to
       the item’s weight or heft, or whether it was hardened and stiff or soft and pliable.” Defendant
       however provides no authority, and we are aware of none, which would require such
       specificity.


                                                  -6-
¶ 26       Finally, defendant points to the photograph of the item and contends that “[t]he tip of the
       object therein appears blunt and rounded[, a]nd it is impossible to tell whether any of the
       sides were sharp.” We note that defendant does not contend that the photograph affirmatively
       contradicts the officer’s testimony by showing that the shank was not sharp, but instead, he
       maintains that the photograph is unclear as to whether it was sharp. This argument, however,
       ignores Officer Ramirez’s explicit testimony that he could tell that the shank had been
       sharpened. The State was not required to introduce a photograph of the item to sustain its
       burden (see People v. Holloway, 225 Ill. App. 3d 47, 51 (1991)), and given the officer’s
       positive and unambiguous testimony about the nature of the object, we find no reasonable
       doubt of defendant’s guilt arising from the photograph. Viewed in the light most favorable to
       the State, the evidence was sufficient to sustain defendant’s conviction for possession of
       contraband in a penal institution.
¶ 27       Defendant next argues that he was denied the effective assistance of counsel where
       counsel failed to file a motion to suppress his inculpatory statements based on the absence of
       Miranda warnings. Ineffective assistance of counsel claims are evaluated under the standard
       set forth in Strickland v. Washington, 466 U.S. 668 (1984). To establish that defendant’s trial
       counsel provided ineffective assistance, he must show that counsel’s performance was so
       deficient that his representation fell below an objective standard of reasonableness and that
       absent this deficient performance, there was a reasonable probability that the outcome of the
       proceeding would have been different. People v. Palmer, 162 Ill. 2d 465, 475 (1994). A
       defendant’s failure to make the requisite showing of either deficient performance or
       sufficient prejudice defeats an ineffectiveness claim. Id.
¶ 28       Specifically, when a defendant alleges that counsel failed to file a motion to suppress, he
       must show, “first, a reasonable probability that the motion would have been granted and,
       second, that the outcome of the trial would have been different if the motion had been
       granted.” People v. Little, 322 Ill. App. 3d 607, 611 (2001). Counsel is not required to make
       futile motions in order to provide effective assistance. People v. Wilson, 164 Ill. 2d 436, 454
       (1994). We thus address the merits of defendant’s underlying claim–that he was subjected to
       a custodial interrogation without Miranda warnings and that his subsequent inculpatory
       statements should have been suppressed–to determine whether such a claim had a reasonable
       likelihood of success.
¶ 29       In Miranda v. Arizona, 384 U.S. 436 (1966), the United States Supreme Court found that
       the fifth amendment requires that a suspect be advised of certain rights, including the right to
       remain silent and the right to an attorney, before he is subject to a custodial interrogation. Id.
       at 444. However, in the absence of both custody and interrogation, an individual’s privilege
       against self-incrimination is not threatened, and Miranda warnings are not required. Illinois
       v. Perkins, 496 U.S. 292, 297 (1990) (“[i]t is the premise of Miranda that the danger of
       coercion results from the interaction of custody and official interrogation”).
¶ 30       Pursuant to Miranda, custodial interrogation entails “questioning initiated by law
       enforcement officers after a person has been taken into custody or otherwise deprived of his
       freedom of action in any significant way.” Miranda, 384 U.S. at 444. Specifically, the word
       “custody” is a “term of art that specifies circumstances that are thought generally to present a
       serious danger of coercion.” Howes v. Fields, 565 U.S. ___, ___, 132 S. Ct. 1181, 1189
       (2012). The initial step in determining whether someone is in custody “is to ascertain
       whether, in light of ‘the objective circumstances of the interrogation,’ [citation], a

                                                   -7-
       ‘reasonable person [would] have felt he or she was not at liberty to terminate the
       interrogation and leave.’ [Citation.]” Id.
¶ 31        In the years since Miranda, courts have wrestled with the question of how it applies when
       the suspect being questioned is an inmate in a penal institution, who could be considered, by
       definition, “in custody” at all times. Courts have repeatedly rejected the proposition that any
       interrogation during prison confinement constitutes custodial interrogation for Miranda
       purposes, because doing so would “create a per se rule” that “could totally disrupt prison
       administration,” and would torture Miranda “to the illogical position of providing greater
       protection to a prisoner than to his nonimprisoned counterpart.” Cervantes v. Walker, 589
F.2d 424, 427 (9th Cir. 1978).
¶ 32        In Howes, the United States Supreme Court addressed this issue and determined that
       “service of a prison term, without more, is not enough to constitute Miranda custody.”
       Howes, 565 U.S. at ___, 132 S. Ct. at 1184. The Court held that there was no categorical rule
       regarding whether questioning of a prisoner was custodial and, instead, courts must examine
       all of the circumstances surrounding the interrogation to determine how a suspect would have
       gauged his freedom of movement. Id. at ___, 132 S. Ct. at 1184 (citing Stansbury v.
       California, 511 U.S. 318, 322, 325 (1994)). The Court made clear, however, that “[n]ot all
       restraints on freedom of movement amount to custody for purposes of Miranda,” and courts
       must ask the “additional question [of] whether the relevant environment presents the same
       inherently coercive pressures as the type of station house questioning at issue in Miranda.”
       Id. at ___, 132 S. Ct. at 1189-90.
¶ 33        When a prisoner is questioned, the determination of custody should focus on all of the
       features of the interrogation including the language that is used in summoning the prisoner to
       the interview, and the manner in which the interview is conducted. Id. at ___, 132 S. Ct. at
       1189. Thus, an inmate is in custody for purposes of Miranda only if the totality of
       circumstances would lead a reasonable inmate in his place to believe that the setting of the
       interrogation adds new constraints to his freedom. See id. at ___, 132 S. Ct. at 1189. Our
       supreme court has similarly held that to find a defendant was in Miranda custody, the court
       must determine whether his “liberty [was] limited beyond the usual conditions of his
       confinement.” People v. Patterson, 146 Ill. 2d 445, 453 (1992).
¶ 34        Applying these principles and considering all of the circumstances surrounding
       defendant’s questioning in this case, we find no reasonable probability that a motion to
       suppress would have been successful, because defendant was not in custody at the time he
       was questioned about the shank and, thus, Miranda warnings were not required. The
       evidence elicited at trial showed that defendant and his cellmate were brought out of their
       cell, patted down, and secured with handcuffs, as part of a routine search of their cell.
       Immediately after the discovery of the shank in defendant’s cell, Officer Ramirez engaged in
       a very brief, minute-or-less, conversation with defendant and his cellmate on the scene about
       what the item was and to whom it belonged. Given the circumstances of this case, we find
       nothing to show how the brief questioning by Officer Ramirez at the scene presented the
       same inherently coercive pressures as the type of station house questioning at issue in
       Miranda. Howes, 565 U.S. at ___, 132 S. Ct. at 1189-90.
¶ 35        We are also instructed by the well recognized principle that Miranda is not triggered, and
       the admonishments are not required, when police conduct general investigatory on the scene
       questioning as to the facts surrounding a crime or other general questioning. People v.

                                                  -8-
       Hannah, 2013 IL App (1st) 111660, ¶ 42 (citing People v. Parks, 48 Ill. 2d 232, 237 (1971),
       People v. Peterson, 372 Ill. App. 3d 1010, 1018 (2007), and People v. Kilfoy, 122 Ill. App.
3d 276, 288 (1984)). In such situations the “compelling atmosphere inherent in the process of
       in-custody interrogation is not necessarily present.” Miranda, 384 U.S. at 478; see People v.
       Havlin, 409 Ill. App. 3d 427, 435 (2011) (finding that the defendant was not in custody and
       Miranda warnings were not required when the officer asked a general question regarding the
       ownership of contraband which had been found in a motor vehicle).
¶ 36       Courts have recognized that this type of on the scene questioning may take place in a
       prison environment as well as in public. See Cervantes, 589 F.2d at 429. In Cervantes, the
       Ninth Circuit Court determined that Miranda warnings were not required in circumstances
       where marijuana was uncovered during the course of a routine search, and the questioning of
       the inmate defendant took place in the prison library and appeared to have been a
       spontaneous reaction to the discovery. Id. The court concluded that this was not an instance
       of custodial interrogation, and “neither the prison setting nor the presence of [the sheriff’s
       deputies] exerted a pressure to detain sufficient to have caused a reasonable person to believe
       his freedom of movement had been further diminished. Rather, this was an instance of
       on-the-scene questioning enabling [the deputy] to determine whether a crime was in
       progress.” Id.; see also State v. Goss, 995 S.W.2d 617 (Tenn. Crim. App. 1998) (Miranda
       warnings were not required when a correctional officer’s on the scene investigatory
       questioning of the defendant occurred upon entering the scene of an inmate stabbing, and
       where the officer had not yet restricted the defendant’s manner of movement); People v.
       Douglas, 12 A.D.3d 1174, 1174 (N.Y. App. Div. 2004) (holding that a brief investigatory
       detention of the defendant, following the discovery of a weapon in his shoe, did not “entail
       added constraint that would lead a prison inmate reasonably to believe that there has been a
       restriction on that person’s freedom over and above that of ordinary confinement in a
       correctional facility” (internal quotation marks omitted)).
¶ 37       Similarly, in United States v. Conley, 779 F.2d 970, 973 (4th Cir. 1985), cert. denied, 479
U.S. 830 (1986), the Fourth Circuit rejected the inmate defendant’s claim that he was entitled
       to Miranda warnings, concluding that he was not in custody for Miranda purposes. The court
       stated:
                “Although Conley wore handcuffs and, at some points, full restraints, evidence in the
                record indicates that this was standard procedure for transferring inmates to the
                infirmary or elsewhere in this maximum security facility. ***
                    Under the circumstances, Conley’s freedom of movement cannot be characterized
                as more restricted than that of other prisoners in transit to and from the facility, either
                by virtue of his confinement or the nature of the questioning by prison personnel.
                Accordingly, Miranda warnings were not required and Conley’s statements were
                properly admitted at trial.” Id. at 973-74.
¶ 38       Although defendant in this case claims he was in custody by pointing to the evidence
       showing that he was brought outside of his cell and handcuffed, the record is similarly clear
       that this was standard procedure and was merely incidental to the routine search. He was not
       removed from his cell or handcuffed as a result of finding the shank, or in order to question
       him about it, and instead, the procedure occurred before the shank was ever found. We thus
       conclude that the fact that defendant was brought out of his cell and handcuffed did not place


                                                    -9-
       any greater burden on his freedom than “the usual conditions of his confinement.” See id. at
       973.
¶ 39       Although it is not binding authority on this court, we find this case similar to Blain v.
       Commonwealth, 371 S.E.2d 838 (Va. Ct. App. 1988). In that case, the Virginia Court of
       Appeals determined that the defendant inmate, who was standing between correctional
       officers outside his cell during a search of his cell for evidence of the murder of another
       inmate, was not subject to an added imposition on the freedom of movement and was not in
       “custody” for Miranda purposes. Id. at 840-41. The court in that case observed that the
       inmate was not removed from the cell for the purpose of questioning, and that the search was
       made pursuant to standard prison procedures applicable to all such searches of the entire
       prison population. Id. at 841; see also State v. Brown, 18 S.W.3d 482 (Mo. Ct. App. 2000) (a
       prison inmate was not in custody for Miranda purposes during an interview following the
       discovery of a homemade knife in the cell he shared with another, where there was no
       evidence that coercive language was used to set up or start the interview, that coercive
       questions were asked, that he was removed from his cell, that he was confronted with
       evidence of his guilt, that any additional pressure was put on him, or that an additional
       restriction was placed on his freedom of movement).
¶ 40       Defendant relies almost exclusively on Howes, 565 U.S. ___, 132 S. Ct. 1181, to support
       his claim that a motion to suppress his statements based on a Miranda violation would have
       been meritorious, but we determine that Howes is distinguishable from the case at bar and
       dictates the opposite conclusion.
¶ 41       In Howes, the Supreme Court considered the interview of the respondent inmate by two
       sheriff’s deputies about criminal activity he had allegedly engaged in before coming to
       prison. The defendant was summoned from his cell to the interview, which occurred in a
       conference room and lasted five to seven hours, continuing long after the time when he
       usually went to bed. Id. at ___, 132 S. Ct. at 1193. The officers were armed and one used a
       “ ‘very sharp tone,’ ” but the respondent was not physically restrained or threatened. Id. at
       ___, 132 S. Ct. at 1193. The court observed that the defendant was not uncomfortable, he
       was given food and water, and he was told he was free to end the questioning and return to
       his cell. Id. at ___, 132 S. Ct. at 1193. After considering these circumstances, the Supreme
       Court determined that he was not in custody for purposes of Miranda, finding that a
       reasonable person in such an interrogation environment would have felt free to terminate the
       questioning. Id. at ___, 132 S. Ct. at 1193.
¶ 42       Unlike in Howes, the questioning of defendant in this case occurred immediately in
       response to the discovery of contraband in his cell–it did not relate to criminal activity which
       occurred outside of the penal institution. As we have noted, defendant also was not
       summoned from his cell, or brought to a different location for purposes of questioning him.
       Further, the questioning was also of an extremely short duration, as Officer Ramirez testified
       that the entire conversation took one minute or less. Although there is no indication that
       defendant was told that he was free to leave during that brief questioning, we do not find this
       factor critical given the absence of the other coercive features of the interrogation in Howes.
       We conclude that the circumstances of defendant’s interrogation do not support the
       inherently coercive nature associated with custodial interrogations, which would have
       required Officer Ramirez to give defendant Miranda warnings. Id. at ___, 132 S. Ct. at


                                                  - 10 -
       1189-90. Accordingly, any motion to suppress his statements based on the lack of Miranda
       warnings would have been meritless.
¶ 43       Finally, even if defendant had succeeded on the proposed motion, we find no reasonable
       probability that the outcome of the trial would have been different absent his statements.
       Little, 322 Ill. App. 3d at 611. The court addressed this very issue when it responded to
       defendant’s ineffective assistance claims, indicating that it had found him guilty of
       possession of contraband based on the circumstantial evidence of his constructive possession,
       not based on his inculpatory statement. Specifically, Officer Ramirez, whose testimony the
       court explicitly found credible, testified that defendant was sitting on the bottom bunk when
       he approached the cell, and that he knew from prior experience that the inmate on the bottom
       bunk generally stored his items underneath that bunk. The stack of trays containing the shank
       were found at the foot of the bottom bunk, near where defendant was sitting, and was found
       with some of defendant’s personal items. Given the evidence of defendant’s constructive
       possession of the shank, we would find no prejudice from defense counsel’s allegedly
       deficient performance.
¶ 44       We similarly reject defendant’s next argument–that he demonstrated “possible neglect”
       of his case by defense counsel based on the failure to file a motion to suppress, such that the
       appointment of new counsel is required under People v. Krankel, 102 Ill. 2d 181 (1984).
       Defendant maintains that counsel’s statement that “it would have been prudent” to have filed
       a motion to suppress, and that his failure to do so “was not a matter of trial strategy,”
       indicates counsel’s possible neglect of the case, and accordingly, new counsel should have
       been appointed to evaluate the claim. We disagree.
¶ 45       Under Krankel, when a defendant presents a pro se posttrial claim of ineffective
       assistance of counsel, the trial court must conduct an adequate inquiry into the factual basis
       of his claim. Id. at 189; see also People v. Moore, 207 Ill. 2d 68, 77 (2003). If the court
       determines the allegations show possible neglect of the case, it should appoint new counsel to
       represent the defendant at a hearing on the defendant’s ineffectiveness claim. Id. at 78.
       However, if the court concludes that the claim lacks merit or pertains solely to matters of trial
       strategy, the court may deny the pro se motion. Id.
¶ 46       In this case, defendant raised a pro se claim of ineffective assistance of counsel after trial.
       The court indicated that it wanted to take his claims “very seriously,” inquired about the
       allegations, and allowed defendant a continuance to investigate. At a subsequent hearing, the
       court gave defendant an additional opportunity to explain his claims and allowed counsel to
       respond. The court then concluded that counsel was not ineffective, indicating that it did not
       believe that Miranda rights were required under the circumstances of defendant’s case, and
       that counsel had gone “above and beyond” in his representation of him.
¶ 47       As we have previously held that a motion to suppress defendant’s statements based on
       Miranda would have been meritless, defendant cannot establish “possible neglect” of his
       case based on his counsel’s failure to file that motion. The court was thus entitled to deny
       defendant’s pro se motion without appointing new counsel. Id.
¶ 48       Defendant next asserts that he was denied a fair sentencing hearing because the court
       improperly relied on conduct that was inherent in the offense, and a prior offense for which
       he had been acquitted, in sentencing him.
¶ 49       Although the imposition of sentence is generally a matter of judicial discretion (People v.
       Perruquet, 68 Ill. 2d 149, 154 (1977)), “the question of whether a court relied on an improper

                                                   - 11 -
       factor in imposing a sentence ultimately presents a question of law to be reviewed de novo”
       (People v. Abdelhadi, 2012 IL App (2d) 111053, ¶ 8). It is the defendant’s burden to
       affirmatively establish that the sentence was based on improper considerations (People v.
       Conley, 118 Ill. App. 3d 122, 133 (1983)), and we will not reverse a sentence imposed by a
       trial court unless it is clearly evident the sentence was improperly imposed (People v. Ward,
       113 Ill. 2d 516, 526 (1986)).
¶ 50        We consider the record as a whole when determining whether the trial court improperly
       imposed a sentence, and will not focus on isolated statements. People v. Walker, 2012 IL
       App (1st) 083655, ¶ 30.While the trial court may not consider a factor implicit in the offense
       as an aggravating factor in sentencing (People v. Ellis, 401 Ill. App. 3d 727 (2010)), it may
       consider the nature and circumstances of the offense, including the nature and extent of each
       element of the offense committed by the defendant (People v. Saldivar, 113 Ill. 2d 256,
       268-69 (1986); People v. Gramo, 251 Ill. App. 3d 958, 971 (1993)). The trial court is not
       required to refrain from any mention of the factors which constitute elements of an offense,
       and a mere reference to the existence of such a factor is not reversible error. People v. Jones,
       299 Ill. App. 3d 739 (1998).
¶ 51        In arguing that the trial court relied on a factor inherent in the offense, defendant
       specifically points to the court’s statement finding “the seven-inch sharpened shank in the
       cell, *** to be aggravating.” He argues that the court’s consideration of the shank was
       improper as his possession of the shank is implicit in the offense of possession of a weapon
       in a penal institution.
¶ 52        When viewed in context, it is clear that the trial court was not considering the mere fact
       that defendant possessed contraband, but was using descriptive language to illustrate the type
       of weapon and the location of its discovery. As such, the court was merely commenting on
       the nature and circumstances of the offense, i.e., that the weapon defendant possessed was a
       relatively large shank and that it was found hidden in his jail cell. These are proper
       sentencing considerations (Saldivar, 113 Ill. 2d at 268-69), and we do not believe the trial
       court’s statement was error.
¶ 53        Defendant also points to the court’s comments finding it “somewhat aggravating” that
       defendant was awaiting trial for murder at the time he was found in possession of the shank
       and argues that this comment shows that the court considered an offense for which he was
       acquitted.
¶ 54        Initially, we note that defendant failed to preserve this issue for appeal, and therefore, it is
       forfeited and cannot be considered unless it amounted to plain error. Ill. S. Ct. R. 615(a). The
       plain error doctrine allows a reviewing court to consider unpreserved error when: (1) the
       evidence is close, regardless of the seriousness of the error; or (2) the error is serious,
       regardless of the closeness of the evidence. People v. Herron, 215 Ill. 2d 167 (2005).
       Specifically, in the sentencing context, a defendant must show either that (1) the evidence at
       the sentencing hearing was closely balanced, or (2) the error was so egregious as to deny the
       defendant a fair sentencing hearing. People v. Hillier, 237 Ill. 2d 539, 545 (2010) (citing
       People v. Hall, 195 Ill. 2d 1, 18 (2000)). However, before we can determine whether an error
       fits under either of the above categories, we must first determine whether an error actually
       occurred. People v. Cosby, 231 Ill. 2d 262 (2008).
¶ 55        Although bare arrests and pending charges may not be used to aggravate a sentence, the
       mere fact that a trial court has knowledge of other arrests before imposing sentence does not

                                                    - 12 -
       amount to reversible error, because the trial court is presumed to have recognized and
       disregarded incompetent evidence unless the record reveals the contrary. People v. Shumate,
       94 Ill. App. 3d 478, 488 (1981). Accordingly, “the record must affirmatively disclose that the
       arrest or charge was considered by the trial court in imposing sentence.” People v. Garza,
       125 Ill. App. 3d 182, 186 (1984).
¶ 56       Defendant relies on Shumate, 94 Ill. App. 3d at 488, to argue that “the fact that
       [defendant] was charged with murder was something the court was not permitted to take into
       consideration [in sentencing].” We conclude, however, that Shumate does not support
       defendant’s claim, and in fact illustrates why this issue must be resolved against defendant.
¶ 57       The defendant in Shumate challenged the trial court’s comments at sentencing that
       although defendant’s prior conviction was for aggravated battery, he had been “ ‘charged
       with rape and deviate sexual assault in the aggravated battery.’ ” Id. The defendant contended
       that this comment showed that the court had improperly relied on the prior charges against
       him, rather than his prior conviction, in fashioning his sentence. While this court reaffirmed
       the general principle that prior arrests or charges that do not result in conviction may not be
       considered in sentencing, it found no indication that the trial judge had improperly relied on
       the prior charges, and affirmed defendant’s convictions. Id. at 488-89.
¶ 58       Similarly, in this case, we find no indication that the court improperly relied on
       defendant’s prior charges and, in fact, the court specifically indicated that it was not
       considering any of defendant’s arrests of which he had been acquitted. Viewing the court’s
       comments as a whole, it is clear that the court was aware that defendant had been charged
       with murder, but that he had been acquitted of that offense and convicted of the lesser
       offense of aggravated battery with a firearm. We find no reason to stray from the
       presumption that the court recognized and disregarded the incompetent evidence, and find no
       error in the court’s comments. Id. at 488. Because we find no error, there can be no plain
       error to excuse defendant’s forfeiture of this issue. People v. Williams, 193 Ill. 2d 306, 349
       (2000).
¶ 59       In so holding, we also note that defendant’s 6-year sentence falls near the minimum of
       the 4- to 15-year range he could have received. 720 ILCS 5/31A-1.1(i) (West 2010); 730
       ILCS 5/5-4.5-30(a) (West 2010). The court found that the minimum sentence was not
       appropriate after reviewing defendant’s criminal history, which included prior convictions
       for aggravated battery with a firearm and unlawful use of a weapon, and considering the goal
       of deterrence to others. As such, we cannot conclude that the sentence was based on
       improper considerations (Conley, 118 Ill. App. 3d at 133), or that it is clearly evident it was
       improperly imposed (Ward, 113 Ill. 2d at 526).
¶ 60       Finally, defendant maintains that various fines and fees were erroneously imposed. We
       review the propriety of a trial court’s imposition of fines and fees de novo. People v. Price,
       375 Ill. App. 3d 684, 697 (2007).
¶ 61       Defendant first contends that the $25 Court Services fee should not have been imposed
       because the fee only applies to certain enumerated offenses under section 5-1103 of the
       Counties Code (55 ILCS 5/5-1103 (West 2010)), and possession of contraband in a penal
       institution is not one of those enumerated offenses. This court, however, has previously
       considered and rejected this argument, finding that defendant’s proposed interpretation “is
       inconsistent with the legislature’s clear intent, expressed in the plain language of the statute,
       in enacting such a fee.” People v. Adair, 406 Ill. App. 3d 133, 144 (2010). We find no reason

                                                  - 13 -
       to depart from that holding here, and also conclude that the Court Services fee was
       authorized and properly assessed.
¶ 62       Defendant next maintains that the $2 Public Defender Records Automation fee, and the
       $2 State’s Attorney Records Automation fee, are not “fees,” but are “fines” which were
       assessed in violation of ex post facto principles.
¶ 63       The central characteristic that separates a fee from a fine is that a “fee” is intended to
       reimburse the state for a cost incurred in the defendant’s prosecution, whereas a “fine” is
       punitive in nature, and is part of the punishment for a conviction. People v. Jones, 223 Ill. 2d
569, 582 (2006). In People v. Rogers, 2014 IL App (4th) 121088, ¶ 30, the Fourth District
       Appellate Court held that the State’s Attorney Automation fee (55 ILCS 5/4-2002(a) (West
       2012)), is a fee which is intended to reimburse the State’s Attorneys for expenses related to
       automated record-keeping systems, and is not subject to the prohibition against ex post facto
       laws. Rogers, 2014 IL App (4th) 121088, ¶ 30 (“ ‘The prohibition against ex post facto laws
       applies only to laws that are punitive. It does not apply to fees, which are compensatory
       instead of punitive.’ ” (quoting People v. Dalton, 406 Ill. App. 3d 158, 163 (2010))).
¶ 64       Defendant, however, did not address the Fourth District’s decision in Rogers, or provide
       any argument which would allow a finding that it is distinguishable, or was wrongly decided.
       We similarly conclude that the Public Defender Records Automation charge is a fee which is
       not subject to ex post facto principles.
¶ 65       Moreover, because the statutory language of both the Public Defender and State’s
       Attorney Records Automation fees is identical except for the name of the organization, we
       find no reason to distinguish between the two statutes and conclude both charges constitute
       fees which were properly assessed. See 55 ILCS 5/3-4012, 4-2002.1(c) (West 2012).
¶ 66       Finally, defendant asserts, the State concedes, and we agree that he is entitled to a credit
       offsetting the $5 Drug Court fine and the $30 Children’s Advocacy Center fine for the time
       he spent in presentence custody. Pursuant to section 110-14(a) of the Code of Criminal
       Procedure of 1963 (725 ILCS 5/110-14(a) (West 2012)), a defendant who is incarcerated on
       a bailable offense and who, upon conviction, is assessed a fine, is entitled to a $5 credit
       toward that fine for each day spent in presentence custody. Here, the record indicates that
       defendant spent 804 days in presentence custody, and is thus entitled to up to $4,020 in
       credit, to be applied toward applicable fines.
¶ 67       As both the $30 Children’s Advocacy Center “fee,” and the $5 Drug Court “fee,” were
       not designed to reimburse the State for money it expended in prosecuting defendant in this
       case, they constitute fines for which defendant is entitled to credit pursuant to section
       110-14(a) of the Code of Criminal Procedure. People v. Williams, 2011 IL App (1st)
091667-B, ¶ 19. Accordingly, defendant is entitled to $35 in presentence custody credit to
       offset those fines.
¶ 68       Pursuant to this court’s authority to correct a mittimus without remand (People v. Rivera,
       378 Ill. App. 3d 896, 900 (2008)), we direct the clerk of the circuit court to correct the fines
       and fees order to reflect that defendant’s presentence custody credit satisfies his $30
       Children’s Advocacy Center fine, and his $5 Drug Court fine. We affirm the judgment of the
       circuit court of Cook County in all other respects.

¶ 69      Affirmed; fines and fees order corrected.


                                                  - 14 -